            Case 3:18-cv-02847-SI Document 135 Filed 05/27/21 Page 1 of 5



1    [Counsel listed in signature block]

2

3

4

5

6

7                                 UNITED STATES DISTRICT COURT
8                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
9                                     SAN FRANCISCO DIVISION
10

11   ILLUMINA, INC., and SEQUENOM,                   )   Case No. 3:18-cv-02847-SI
     INC.,                                           )
12                                                   )
                                                     )
13                  Plaintiffs/                      )   JOINT STIPULATION OF DISMISSAL
                    Counterclaim-Defendants,         )   WITH PREJUDICE AND [PROPOSED]
14           v.                                      )   ORDER
                                                     )
15   ARIOSA DIAGNOSTICS, INC., ROCHE                 )
     SEQUENCING SOLUTIONS, INC. and                  )
16   ROCHE MOLECULAR SYSTEMS, INC.                   )
                                                     )
17                                                   )
                    Defendant/                       )
18                  Counterclaim-Plaintiff.          )
                    _______________________
19

20

21

22

23

24

25

26

27

28
     JOINT STIPULATION OF DISMISSAL WITH PREJUDICE                              CASE NO. 3:18-CV-02847-SI
            Case 3:18-cv-02847-SI Document 135 Filed 05/27/21 Page 2 of 5



1            WHEREAS, Illumina, Inc. and Sequenom, Inc. (collectively, “Plaintiffs”) asserted claims

2    of infringement of U.S. Patent Nos. 9,580,751 and 9,738,931 (collectively, “Patents-in-Suit”)

3    against Ariosa Diagnostics, Inc., Roche Sequencing Solutions, Inc. and Roche Molecular Systems,

4    Inc. (collectively, “Defendants”) (Dkt. No. 1);

5            WHEREAS, Defendants asserted affirmative defenses and counterclaims for non-

6    infringement and invalidity of the Patents-in-Suit (Dkt. Nos. 40-41);

7            WHEREAS, Plaintiffs and Defendants have mutually agreed to a settlement of Plaintiffs’

8    and Defendants’ respective claims;

9            NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between

10   Plaintiffs and Defendants, through their respective undersigned counsel, subject to the approval of

11   the Court:

12           1.     To dismiss with prejudice Plaintiffs’ claims for infringement of the Patents-in-Suit

13   against Defendants (Dkt. No. 1).

14           2.     To dismiss without prejudice Defendants’ counterclaims for non-infringement and

15   invalidity against Plaintiffs (Dkt. Nos. 40-41).

16           3.     Each party shall bear its own costs, expenses, and attorneys’ fees incurred with

17   respect to all claims, defenses, and counterclaims in this Action.

18

19

20

21

22

23

24

25

26

27

28
     JOINT STIPULATION OF DISMISSAL WITH PREJUDICE      1                        CASE NO. 3:18-CV-02847-SI
            Case 3:18-cv-02847-SI Document 135 Filed 05/27/21 Page 3 of 5



1                                                    Respectfully submitted,

2

3    Dated: May 26, 2021                             WEIL, GOTSHAL & MANGES LLP

4                                                    By:    _/s/ Edward R. Reines
                                                              ____
                                                            Edward R. Reines
5
                                                            EDWARD R. REINES (Bar No. 135960)
6                                                           edward.reines@weil.com
                                                            WEIL, GOTSHAL & MANGES LLP
7                                                           201 Redwood Shores Parkway
                                                            Redwood Shores, CA 94065
8                                                           Telephone: (650) 802-3000
                                                            Facsimile: (650) 802-3100
9

10                                                          Attorney for Plaintiffs/Counterclaim-
                                                            Defendants
11                                                          ILLUMINA, INC. and SEQUENOM, INC.

12

13
     Dated: May 26, 2021                             DURIE TANGRI LLP
14
                                                     By:    _ /s/ Daralyn Durie
15                                                          Daralyn Durie

16                                                          DARALYN J. DURIE (SBN: 169825)
                                                            ddurie@durietangri.com
17                                                          DAVID McGOWAN (SBN: 154289)
                                                            dmcgowan@durietangri.com
18                                                          217 Leidesdorff Street
                                                            San Francisco, CA 94111
19                                                          Telephone: +1 415 362 6666
                                                            Facsimile: +1 415 236 6300
20

21                                                          Attorney for Defendant/Counterclaim-
                                                            Plaintiff
22                                                          ARIOSA DIAGNOSTICS, INC.

23                                                   WILMER CUTLER PICKERING HALE AND
     Dated: May 26, 2021
                                                     DORR LLP
24
                                                     By:    _ /s/ Robert J. Gunther
25                                                          Robert J. Gunther
26
                                                            ROBERT J. GUNTHER
27                                                          robert.gunther@wilmerhale.com
                                                            CHRISTOPHER R. NOYES
28                                                          christopher.noyes@wilmerhale.com

     JOINT STIPULATION OF DISMISSAL WITH PREJUDICE      2                             CASE NO. 3:18-CV-02847-SI
            Case 3:18-cv-02847-SI Document 135 Filed 05/27/21 Page 4 of 5



1                                                            OMAR KHAN
                                                             omar.khan@wilmerhale.com
2                                                            250 Greenwich Street
                                                             New York, NY 10007
3                                                            Telephone: +1 212 230 8800
                                                             Facsimile: +1 212 230 8888
4
                                                             Attorneys for Defendant/Counterclaim-
5                                                            Plaintiffs
                                                             ROCHE MOLECULAR SYSTEMS, INC.
6                                                            & ROCHE SEQUENCING SOLUTIONS,
                                                             INC.
7

8

9                                             CERTIFICATION

10           I, Edward R. Reines, am the ECF User whose identification and password are being used to
11   file this Joint Stipulation Of Dismissal With Prejudice and [Proposed] Order. In compliance with
12   Civil Local Rule 5-1(i)(3), I hereby attest that Daralyn Durie has concurred in this filing.
13                                                   _/s/ Edward R. Reines____
                                                        Edward R. Reines
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     JOINT STIPULATION OF DISMISSAL WITH PREJUDICE       3                          CASE NO. 3:18-CV-02847-SI
            Case 3:18-cv-02847-SI Document 135 Filed 05/27/21 Page 5 of 5



1                             27th day of _______
             SO ORDERED this ____          May 2021.

2

3                                                    ___________________________________
                                                     HONORABLE SUSAN Y. ILLSTON
4                                                    UNITED STATES DISTRICT JUDGE
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     JOINT STIPULATION OF DISMISSAL WITH PREJUDICE      4                     CASE NO. 3:18-CV-02847-SI
